DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith, Sr. (4,429,654).  Smith discloses a method of forming a tube (Fig. 7) by positioning a first edge region (24; Fig. 9) and a second edge region (24; Fig. 9) of a first material (24) adjacent to one another and welding the edge regions (33,31; Fig. 9) to form a first spiral (col. 3, lines 20-25) extending along an outer surface (Fig. 7; top side of material 24) of the first material and moving a second material (26b) having an elongate edge (foot of I beam reinforcement section 26b) onto the outer surface (Figs. 8 and 9) of the first material (24) to form a second spiral (26a,26b)  The first edge region and second edge region (24) are joined by welding along the first spiral and the elongate edge (I beam foot; 26b) of the second material is welded to the outer layer of the first material (Fig. 9) to form the second spiral.  Regarding claims 28-30, the reinforcement piece is an I beam shape with a larger height (26a,26b; Figs. 9 and 10) in a radial direction than the foot area in contact with the outer surface. Regarding claims 31-32 the first edge region and second edge region (24) are joined by welding and the elongate edge (I beam foot; 26b) of the second material is welded to the first material (Fig. 9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10,15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Sr. (4,429,654) in view of Morgan (GB 1065103).  Smith discloses a method of forming a tube (Fig. 7) by positioning a first edge region (24; Fig. 9) and a second edge region (24; Fig. 9) of a first material (24) adjacent to one another and welding the edge regions (33,31; Fig. 9) to form a first spiral (col. 3, lines 20-25) extending along an outer surface (Fig. 7; top side of material 24) of the first material and moving a second material (26b) having an elongate edge (foot of I beam reinforcement section 26b) onto the outer surface (Figs. 8 and 9) of the first material (24) to form a second spiral (26a,26b)  The first edge region and second edge region (24) are joined by welding and the elongate edge (I beam foot; 26b) of the second material is welded to the first material (Fig. 9). The first and second material are metal and Smith welds the reinforcement piece (26b) on the first material outer surface during forming of the first spiral (Fig. 7).  The reinforcement piece is an I beam shape with a larger height (26a,26b; Figs. 9 and 10) in a radial direction than the foot area in contact with the outer surface.  Smith discloses that the second spiral (26b) has welds (28a,33a; Figs. 8 and 9) which are longitudinally spaced from the first spiral seam weld (33,31; Fig. 9) but .  
Morgan teaches a second material (10) which forms a second spiral (Fig. 1) on an outer surface of a first material (11) which is wound in a first spiral, wherein a first and second edge of the first material are welded at a seam joint (12; page 1, col. 2, lines 54-57).  The second material (10) has an elongate edge which forms a T-shape as it is welded to a middle portion of the first material (page 1, col. 1, lines 26-34) at a position which is longitudinally spaced from the seam (Fig. 1).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to weld the reinforcement of Smith at a position which is spaced from the seam of the first material as taught by Morgan in order to provide reinforcements in spaced longitudinal positions on a desired portion of an outer surface of the first spiral. 
Regarding claims 2-5, Applicant is claiming substantially continuous and substantially equal forming and Smith discloses forming of the first and second spirals in a continuous process in a same operation (Fig. 7; col. 1, lines 46-50).  Regarding claims 6-8 and 15, the second material (26b) is joined to the first material (Fig. 8) as the edges (24; Fig. 9) are welded, wherein the first material and second material structure is a cylinder (Fig. 7).  Regarding claims 9 and 10, the first and second spiral have substantially a same pitch since the reinforcement is fed tangentially (Fig. 7) and curves to match the spiral shape.  Regarding claims 18-20, Smith discloses a forming roll (25) and guides (49) for spirally winding the first spiral of metal (24).  Regarding claim 21, the second material is curved to match a radius of curvature of the first material (Fig. 7).



Response to Arguments
Applicant's arguments filed 1-3-2022 have been fully considered.  The new rejection using Smith and Morgan is in response to Applicant’s amendment to claim 1 setting forth that the first and second spiral are longitudinally spaced.  Smith discloses (Fig. 7) welding a plurality of stiffeners (26a,26b) onto an outer surface of a spirally wound tube (24) in a method as shown in the first steps (Fig. 7; left side) prior to the stiffeners being covered with final stripping (38). Smith welds a reinforcement piece which is an I beam shape with a larger height (26a,26b; Figs. 9 and 10) than foot area and Morgan teaches an obvious modification of positioning the second spiral in a desired position which is not at the seam of the first spiral.  New claims 27-32 do not have a scope of first and second materials forming first and second longitudinally spaced spiral as in amended claim 1 and required further consideration and a new rejection is applied to those claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725